DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 01/21/2021.
Status of the Claims:
Claim(s) 1-6 is/are pending in this Office Action. 

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,015,373 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record: an image processing method in which a display image of a display panel in which pixels are aligned periodically is captured with a camera in which imaging pixels 
a first image generation step of generating a first image by applying a high-pass filter to the first captured image and removing or reducing a spatial frequency component corresponding to moire that appears in the first captured image; 
an out-of-focus image capturing step of capturing the display image out-of-focus with the camera to obtain a second captured image; a captured image correction step of correcting attenuation of the spatial frequency component of the second captured image using a correction filter by applying the correction filter to the second captured image; 
a second image generation step of generating a second image by applying a low- pass filter to the second captured image, the second captured image having been corrected in the captured image correction step; and 
a third image generation step of generating a third image in which the moire has been removed or suppressed, by compositing the first image and the second image, 
wherein a sum of a transmittance of the high-pass filter and a transmittance of the low-pass filter is a constant value at any spatial frequency.

Regarding claim(s) 2-3, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 4, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record: an image processing apparatus that includes a camera in 
a high-pass filter for generating a first image by removing or reducing a spatial frequency component corresponding to moire in a first captured image obtained by capturing the display image in-focus with the camera; 
a correction filter for correcting attenuation of a spatial frequency of a second captured image obtained by capturing the display image out-of-focus with the camera; 
a low-pass filter for generating a second image by extracting only a low spatial frequency component in the spatial frequency component of the second captured image, which was corrected using the correction filter; and 
an image compositing unit for generating a third image in which the moire has been removed or suppressed by compositing the first image and the second image, 
wherein a sum of a transmittance of the high-pass filter and a transmittance of the low-pass filter is a constant value at any spatial frequency.
Regarding claim(s) 5-6, claim(s) depend from independent claim 4 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698       


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698